Citation Nr: 0015762	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  93-10 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) vocational rehabilitation 
training subsistence allowance in the amount of $381.48.

(A claim on the issues of entitlement to a rating in excess 
of 10 percent for pseudofolliculitis barbae and entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disabilities, are 
the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from October 1968 to April 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 decision of the Committee 
on Waivers and Compromises (Committee) of the Regional Office 
(RO) of the VA in St. Petersburg, Florida.  

The Board notes that although the veteran testified at 
personal hearings before VA with regard to the issues 
addressed in a separate Board decision, as previously noted, 
the veteran has not requested a personal hearing with regard 
to the waiver issue.  Likewise, the waiver issue has not been 
the subject of any prior Board decision.  


REMAND

In this case, the veteran was awarded vocational 
rehabilitation training subsistence allowance for the period 
of August 9, 1994 to December 19, 1994, while he was 
attending school at the half time rate.  In October 1994, he 
was advised that if he reduced his credit hours, he would no 
longer be enrolled at the half time rate and would no longer 
be eligible to receive subsistence allowance.  Thereafter, he 
reduced his credit hours.  As of November 1994, his school 
informed VA that his credit hours had been reduced as he had 
dropped a course.  The veteran presented mitigating 
circumstances regarding the reasons for the reduction which 
were accepted by VA.  Thereafter, the RO terminated the 
veteran's subsistence allowance effective November 1994 which 
resulted in the creation of the debt at issue.  The RO did 
not terminate the subsistence allowance effective August 9, 
1994 due to the acceptance of the mitigating circumstances.  

The veteran requested a waiver of the recovery of the 
overpayment of the $381.48 subsistence allowance.  The 
veteran's request for a waiver of the overpayment was 
referred to the Committee.  In July 1995, the Committee 
considered the veteran's claim for waiver.  The Committee 
made a specific determination that there was no fraud, 
misrepresentation, or bad faith on the veteran's part with 
respect to the creation of the overpayment at issue.  
However, the Committee further determined that recovery of 
the overpayment would not be against equity and good 
conscience.  The Committee indicated that the element of 
financial hardship could not be considered because the 
veteran had failed to submit a financial status report.  

Thereafter, in a supplemental statement of the case, the RO 
acknowledged that a financial status report had been 
submitted, but indicated that it was incomplete.  

The Board notes that the veteran maintains that he will be 
subjected to financial hardship if he is forced to repay the 
debt.  The Board notes that the aforementioned financial 
status report is not of record, but could be located in the 
Chapter 31 vocational rehabilitation file which is also not 
of record.  Nevertheless, it is clear that the veteran's 
financial picture has changed, particularly in light of the 
grant of a total disability rating based on individual 
unemployability due to service-connected disabilities in the 
separate Board decision.  As such, the veteran must submit a 
current and complete financial status report so that his 
current financial status may be evaluated in conjunction with 
his claim for a waiver of the recovery of the overpayment at 
issue.  

Finally, if action taken is adverse to the veteran and the 
claim needs to be returned to the Board, the RO should ensure 
that the veteran's Chapter 31 vocational rehabilitation file 
is associated with the veteran's claims files.  In addition, 
the veteran's representative should be afforded the 
opportunity to present evidence and argument on the waiver 
issue.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he submit a complete and 
current financial status report.  

2.  The RO should readjudicate the 
veteran's claim for entitlement to a 
waiver of the recovery of an overpayment 
of VA vocational rehabilitation training 
subsistence allowance in the amount of 
$381.48.  If any action taken is adverse 
to the veteran, he should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations. He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.  The RO should ensure that 
the veteran's Chapter 31 vocational 
rehabilitation file is associated with 
the veteran's claims files before the 
claim is returned to the Board.  In 
addition, the veteran's representative 
should be afforded the opportunity to 
present evidence and argument on the 
waiver issue.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




